Citation Nr: 1013813	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  10-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1944 to December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to the 
benefit currently sought on appeal.

The Board notes that the Veteran's hearing acuity was tested 
at the time of the January 2009 VA audiological examination.  
However, entitlement to service connection for hearing loss 
is not an issue that has been perfected for the Board's 
consideration.  See, e.g., 38 C.F.R. § 20.200 (2009).  
Furthermore, the Board does not find that the Veteran has 
expressed a clear intent to seek compensation benefits with 
respect to hearing loss versus tinnitus.  Therefore, the 
Board will not further address the Veteran's hearing loss at 
this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
service connection for tinnitus is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Specifically, the United States Court of Appeals for Veterans 
Claims has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 
Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, as the 
sole medical opinion of record the January 2009 VA 
examination report is inadequate for the purpose of a service 
connection determination in that it does not provide an 
adequate explanation of the medical basis used to support the 
examiner's nexus opinion.  Id.  In the absence of a 
sufficiently supported medical opinion, VA fails to meet its 
duty to assist obligations and a remand is necessary to cure 
this defect.  See 38 C.F.R. § 3.159(c)(4) (2009).  

To be precise, the January 2009 examining audiologist 
sufficiently described the relevant examination findings and 
diagnoses.  She then opined that the Veteran's diagnosed 
tinnitus is less likely than not related to the conceded in-
service acoustic trauma.  She states that the service 
treatment records are silent for complaint or diagnosis of 
tinnitus and that she based her opinion upon "the service 
treatment records evidence, the history of civilian 
occupational noise exposure, and the conceded history of 
military noise exposure."  VA examination, January 2009.  

The Board finds that a mere recitation or listing of the 
evidence relied upon is insufficient to explain the reason 
for the medical opinion offered.  It is understood that the 
examiner relied upon certain factual evidence, and that she 
ultimately reached a negative opinion regarding nexus; the 
remaining question yet to be answered, therefore, is why the 
cited data led the examiner to her conclusion.  Nieves-
Rodriguez, supra.  The Board finds it necessary to request an 
addendum to obtain an adequate supporting rationale for the 
medical opinion rendered.    

In this regard, the examiner should consider the Veteran's 
statements regarding the nature of the in-service acoustic 
trauma he experienced; the Veteran's statements regarding 
experiencing ringing of the ears during service; and any 
credible statements of continuous symptoms after service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service treatment records to provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the audiologist who 
conducted the January 2009 VA 
examination, if available, to obtain an 
addendum to the examination report.  In 
consideration of the holding in Nieves-
Rodriguez, discussed above, the 
examiner is asked to provide the 
medical reasoning for why the cited 
evidence led to the conclusion reached.  

If the January 2009 examiner is not 
available, another appropriate provider 
should be requested to offer a medical 
opinion, given the evidence of record, 
as to whether it is as likely as not 
(probability of 50 percent or more) 
that the Veteran's diagnosed bilateral 
tinnitus is medically related to his 
in-service noise exposure.  

The Board does not require an 
additional personal examination of the 
Veteran unless the reviewing examiner 
determines that such a personal 
examination is necessary.  Regardless 
of whether the same examiner, or 
another, is consulted,  the Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  The examiner is 
asked to provide the complete rationale 
for any opinion expressed.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

